972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.S. BAKER, Individually and as a Correctional Officer, C.O.II, MCTC;  R. C. Deshong, Individually and as a Sergeant,MCTC;  Mosier, Individually and as a Correctional Officer,C.O. II, MCTC;  Zell Williams, Individually and as aDisciplinary Hearing Officer assigned to the Division ofCorrections Headquarters;  A. W. Dusing, Individually and asDisciplinary Hearing Officer with the Maryland Division ofCorrections, Defendants-Appellees.
No. 92-6119.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1992Decided:  August 10, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-82-900-K)
Aaron Holsey, Appellant Pro Se.
Richard Bruce Rosenblatt, Assistant Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
Affirmed.
Before RUSSELL, SPROUSE, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Baker, No. CA-82-900-K (D. Md. Jan. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED